Title: From John Adams to Ebenezer Green, 2 April 1819
From: Adams, John
To: Green, Ebenezer



Norfolk Ss:
Quincy 2d April 1819

Memorandum of Agreement made the 2d day of April in the year of our Lord 1819, between John Adams of Quincy in the County of Norfolk Esqr and Ebenezer Green of said Quincy Yeoman. It is covenanted and agreed by & between the parties to submit all Accounts and demands between them, to the determination of Messrs Josiah Bass, James Hall and George Beale all of Quincy—the Report of whom or any two of whom to be binding upon the parties hereto.
In testimony whereof we have hereunto put our hands & seals the day and year abovewritten. 

John AdamsEbene GreenSigned, sealed and delivered in presence of  Thomas B Adams
